           Case 2:17-cv-02419-JAD-PAL Document 17 Filed 10/12/18 Page 1 of 4



1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *S. Alex Spelman
     Assistant Federal Public Defender
4    Nevada State Bar No. 14278
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     Alex_Spelman@fd.org
7
     *Attorney for Petitioner Sherri Lynne Love
8

9

10                         U NITED S TATES D ISTRICT C OURT
11                               D ISTRICT OF N EVADA

12
     Sherri Lynne Love,
13
                  Petitioner,                     Case No. 2:17-cv-02419-JAD-PAL
14

15         v.                                     Stipulation to extend time to file
                                                  the first amended petition
16   State of Nevada, et al.,
                                                  (First stipulation)
17                Respondents.                    (Sixth request for extension)
18                                                       (&) 1RV  
19
           The parties hereby stipulate to a 45-day extension of time for Ms. Love to file
20
     her first amended petition or other related pleading, up to and including November
21
     26, 2018. Ms. Love’s counsel represents there are ongoing negotiations between Ms.
22
     Love and the Clark County District Attorney’s office, on behalf of the State of
23
     Nevada, which may result in a possible alternative resolution of this case. The
24

25

26

27
           Case 2:17-cv-02419-JAD-PAL Document 17 Filed 10/12/18 Page 2 of 4



1    current deadline for the amended petition is October 12, 2018.1 Ms. Love has moved
2    for five extensions to date. 2 Now, the parties stipulate to another 45-day extension.
3          Ms. Love’s counsel represents that her first amended petition is complete and
4    ready to be filed. However, Ms. Love has agreed to withhold filing the petition—
5    with this Court’s permission—unless and until negotiations fail to resolve the case.
6          Ms. Love’s counsel submits that 45 days is the minimum time necessary to
7    allow the parties to complete the negotiation process and, if negotiations result in a
8    resolution of this case, to finalize the additional steps necessary to officially resolve
9    the matter. If 45-days proves insufficient time, the parties will provide a status
10   update to the court on this matter on November 26, 2018.
11         However, in the event that negotiations do not result in a resolution of this
12   case, Ms. Love will promptly file her amended petition upon termination of
13   negotiations.
14         The parties agree that this stipulation does not waive any procedural
15   defenses or statute-of-limitations challenges that respondents may raise in this
16   case. The parties also agree that this stipulation does not constitute respondents’
17   agreement with any of Ms. Love’s representations in this or any other court filing.
18

19

20

21

22

23

24

25
            1 The court has not ruled on the most recent motion for extension. ECF No. 16.
26   If the court were to grant it, the deadline would be October 12, 2018.
27
           2 Love’s fourth and fifth requests for extension are also related to the discovery
     of new evidence and the possible resolution of this case.

                                                  2
            Case 2:17-cv-02419-JAD-PAL Document 17 Filed 10/12/18 Page 3 of 4



1           Therefore, if this court approves this stipulation, the deadline for Ms. Love to
2    file her first amended petition is extended up to and including November 26, 2018.
3    Alternatively, if negotiations are still ongoing, the parties will provide this court
4    with a status update on November 26, 2018. If negotiations terminate without
5    agreement, Ms. Love will promptly file her amended petition, without delay.
6
                                                            Dated October 12, 2018.
7

8    Respectfully submitted,

9    RENE L. VALLADARES                                     ADAM PAUL LAXALT
     Federal Public Defender                                Attorney General
10

11   /s/ S. Alex Spelman                                    /s/ Amanda C. Sage
     S. Alex Spelman (Bar No. 14278)                        AMANDA C. SAGE (Bar No. 13429)
12   Assistant Federal Public Defender                      Deputy Attorney General
     For Petitioner                                         For Respondents
13

14

15                                             25'(5        IT IS SO ORDERED:
16    ,7,66225'(5('WKHGHDGOLQHIRU0V/RYHWRILOHKHUILUVWDPHQGHGnunc
     IT   IS SO ORDERED; the deadline for petitioner to file her First Amended Petition pro    is extended
                                                                                                   tuncWR
17    ,WLVIXUWKHURUGHUHGWKDWSHWLWLRQHU
VPRWLRQIRUDILIWKH[WHQVLRQRIWKLVGHDGOLQH>(&)
     nunc    pro tunc to 11/26/18. IT IS FURTHER ORDERED that petitioner's motion for a fifth
      1R@LV*5$17('nunc
     extension of this deadline [ECF proNo.  16] is GRANTED
                                         tuncWR      nunc pro tunc to 9/12/18.
                                                             ______________________________
18                                                           United States District Judge
19                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                         BBBBBBBBB
                                                                 BBBB
                                                                 BBBBBBBB
                                                                       B BBBBBBB B B
                                                           Dated:
                                                            FW-X
                                                            FW        ________________________
                                                 86'LVWULFW-XGJH-HQQLIHU$'RUVH\
                                                         WULFW - GGJJH-HQQ
                                                                          QLI
                                                                            L HUU$
20                                               'DWHG2FWREHU
                                                           W E  
21

22

23

24

25

26

27


                                                        3
